Citation Nr: 0024714	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  93-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a rating action of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This claim was remanded in July, 1995, and again in April 
1997, for additional development.  It is now returned to the 
Board for further consideration.


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The competent evidence of record does not indicate nor 
does the veteran claim to have engaged in combat.  However, 
there is a combat award of record in the veteran's file.

3.  The veteran's claimed stressor is a non-combat related 
incident occurring in basic training, for which he has failed 
to submit any verifiable stressor information.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind, including PTSD.

5.  PTSD was diagnosed by a suicide crises intervention 
specialist in September 1993, and April 1997.  However, the 
diagnoses are specifically refuted by a VA psychiatrist, who 
noted that the veteran's symptoms were entirely consistent 
with a bipolar disorder, and did not meet the criteria for 
PTSD.  
 
6.  The file contains several psychiatric examinations, and 
extensive medical treatment records.  While PTSD has been 
noted, overwhelming competent clinical evidence reveals that 
the appropriate diagnoses are major depression and bipolar 
disorder.


CONCLUSION OF LAW

PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (1999), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The Court has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999); see also Gaines v. West, 11 Vet. 
App. 113 (1998) (determination of whether veteran engaged in 
combat with enemy is particularly significant in PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat at the time of his stressor, nor has he so claimed.  
His commendations curiously do include a combat action 
ribbon.  He served as a marine although he denies ever being 
on shore in Vietnam, or engaged in combat.  Further, he only 
recalled his ship being fired upon once, while he was in his 
bunk.  There were no injuries or damage to his ship. 

The Board notes that he has not claimed the incident onboard 
ship as his stressor.  Instead he maintains that he developed 
PTSD as a result of being struck by a drill sargeant while 
still in basic training.  He reported only remembering the 
incident several years after it occurred.  A review of the 
veteran's service medical records reveals no record of this 
incident, and  no complaints, symptomatology, or findings of 
a psychiatric disorder.  The separation examination is also 
negative for any psychiatric disabilities.

In April 1992, a VA PTSD examiner noted that the veteran was 
divorced; homeless; and, living in his car.  He complained of 
chronic depression and current suicidal thoughts dating back 
to the military.  He has attempted suicide several times, 
usually by overdose of medications.  He had been hospitalized 
twice in the last year at the Holladay Park Hospital, and 
diagnosed with a bipolar disorder; and, major depression 
without psychotic features.  He was treated with 
antidepressant medication and given a letter stating that he 
was unemployable due to chronic emotional disorder. 

He reported that he was deployed to Vietnam in March of 1972 
until September 1972, onboard a troopship. They made no 
landings, and he had no shore duty.  On one occasion they 
were shelled, but sustained no damage.  He claimed the tour 
was highly stressful but could not give any specific reasons.  
He reported that opium was readily available and regularly 
smoked by him and the other members of his unit.  Afterwards 
he went on another ship to the Mediterranean Sea for six 
months, which he also found stressful.  He then returned to 
the United States, where he remained dissatisfied and anxious 
for the remainder of his enlistment.  During this entire 
period of service, he did not report his depression, or 
receive any treatment.  Subsequent to service, he went 
through considerable depression, and some psychotic episodes.  
He has continually used marijuana, and currently uses it 3-4 
times a week.  

The examiner noted that the veteran was casually dressed; 
adequately groomed; with relatively long hair; well trimmed 
mustache; and goatee. He related well; was cooperative; 
speech was goal directed, clear and coherent.  He described 
some hallucinations in the past. While he had difficulty with 
proverbs, he gave no concrete interpretations. Memory was 
good; affect was constricted; no evidence of a thought 
disorder; and judgment was not significantly impaired. 

He reported difficulty concentrating; poor self esteem; lack 
of energy; poor appetite; anxiety; irritability; angry 
outbursts; hypervigilance; diminished interests; feeling of 
detachment and exaggerated startle response. While describing 
recurring thoughts about the military, there was no specific 
traumatic events that he could recall.  He had occasional 
dreams of being back in the military which made him unhappy 
and depressed.  He denied avoidance or emotional distress 
over anything reminding him of service.  

The examiner noted that he did not meet the criteria for 
PTSD.  While there were a few symptoms noted in the PTSD 
criteria, he lacked a significant traumatic event, and had no 
significant combat experience.  In general, he was 
dissatisfied with his life in the Marine Corps.  However this 
did not constitute a significant experience meeting the 
criteria for PTSD.  It appeared he had been chronically 
depressed throughout his adult life, and experienced the 
first feelings of depression in service.  There was however 
no treatment noted in service.  The diagnosis was major 
depression, chronic; chronic THC use; and, passive aggressive 
traits.

In an August 1995 VA examination, the veteran reported that 
his first emotional problems began in boot camp after he was 
beaten unconscious by another marine.  He felt he had been 
abused and made a scapegoat.  He did not recall any specific 
traumatic events occurring off the coast of Vietnam.  He did 
not describe avoidance of military experience, and an 
affidavit from a girlfriend noted a large collection of 
Vietnam memorabilia.  He specifically stated that his 
symptoms of PTSD were some memories, generally going back to 
dreams, but he denied sleep difficulties.  He had trouble 
with emotional regulation but did not describe emotional 
numbing.  

Specific problems included homicidal ideations.  He had 
numerous suicide attempts, and a prolonged history of drug 
abuse beginning in service with LSD, "Thai sticks", and 
opium.  He described not being aware that this was illegal 
and felt encouraged to use it.  He has used marijuana on and 
off since service. 

The examiners noted the veteran was very thin, dressed 
somewhat disheveled, with shoulder length hair.  He made good 
eye contact, and appeared only slightly anxious.  Thought 
content was significant for at times hallucinating while 
taking drugs; Welbutrin; and lithium.  Otherwise he did not 
have hallucinations.  Thought process was tangential; insight 
minimal; oriented to place and date; judgment fair; and, 
frequently concrete in answers.  The Diagnosis was major 
depression, recurrent, chronic, but also with features of 
bipolar disorder, type II: THC abuse; personality disorder, 
with borderline passive aggressive personality features; and, 
a GAF 50.  The examiners opined that the veteran did not have 
evidence of a stressor which would cause most people to 
develop chronic PTSD.  

On a VA examination in March 1998, the examiner noted the 
while the veteran steadfastly claimed service connection for 
PTSD for several years, repeated examinations indicated the 
presence of a bipolar affective disorder, and at times an 
additional personality disorder.  A review of the records 
indicated that PTSD had not been diagnosed on several private 
hospital admissions; on two detailed examinations for social 
security benefits; or on several past VA examinations, 
including a board of two examiners.  He noted that a lay 
therapist at a community crisis center opined that the 
veteran had PTSD.  A review of the VA treatment records 
revealed an ongoing outpatient relationship for treatment of 
a bipolar disorder with appropriate medication.  He further 
noted that a diagnoses of PTSD had been carried in the 
records, but the basis for this diagnosis was not clear.

The examiner noted that weighing the available medical 
evidence, he placed particular credence on the several VA 
examinations, and the very long detailed examination by Dr. 
Killore performed for the Social Security Administration 
(SSA).  None of those examinations resulted in a definite 
diagnosis of PTSD, but instead major depression and/or a 
bipolar disorder were repeatedly found.  It was noted that 
some of the symptoms of PTSD overlap those of many other 
illnesses, and may have led to some diagnostic confusion in 
the past.  At the present time, the veteran did not display 
enough persistent and definite PTSD symptomatology in the 
required three DSM-IV categories of "reexperiencing, 
emotional numbing and avoidance, and heightened arousal," to 
meet the criteria for PTSD, regardless of the nature of his 
stressors.  Such symptomatology was entirely consistent with 
the nature and course of bipolar disorder with its periods of 
depression, recovery and, at times hypomanic phases.  

While the veteran indicated that his first depression 
occurred in the late 1970s, there is certainly no evidence 
that they occurred within one year of service, or had a 
direct relationship to service.  On a longitudinal review of 
the record, it was the conclusion of the examiner that the 
core diagnosis was bipolar disorder, the onset of which 
occurred some years after service and which could not be 
etiologically connected to his period of service.  The 
diagnoses was bipolar disorder type II; and, episodic 
marijuana abuse.

Additional medical records on file reveal that the veteran 
had a long history of treatment and hospitalizations for 
chronic recurrent major depression; attempted suicide, and 
other psychological disorders.  These medical records include 
private, SSA, and VA medical records as discussed below.

Holladay Park Medical Center progress notes from November 
1989 to January 1990, noting emergency treatment for suicidal 
ideations, and gives a prior history of a similar episode in 
1980-81.  The diagnosis rendered in these progress notes, was 
of major depression. 

Holladay Park Medical Center records from 1991, noting 2 
hospitalizations for severe depression and suicidal ideation.  
Diagnoses were major depression, recurrent, severe without 
psychotic features; passive aggressive personality disorder; 
and, chronic lung disease secondary to smoking. 

September 1993 Kitsap Mental Health Services, crisis response 
services assessments.  The veteran phoned in that he was 
contemplating suicide.  The call was traced and he was 
brought in for evaluation.  The diagnoses were PTSD, delayed 
onset; bipolar disorder by history in full remission; 
dysthymia, late onset; and possible anorexia.  The Board 
notes the veteran described his present problem as chronic 
depression, secondary to his relationships, and finances, and 
symptoms of possible PTSD.  The examiner noted that he 
"appears to understand the trauma of events experienced on a 
ship during Vietnam war/chronic drug use? fear has caused 
symptoms of PTSD."

April 1997 Kitsap Mental Health Services, crisis response 
services assessment.  This assessment diagnosed PTSD, delayed 
onset, chronic; bipolar diagnosis by history; and 
polysubstance abuse.  The Board notes this is the same person 
who diagnosed PTSD in the prior September 1993 suicide crisis 
intervention.  

There are also numerous duplicative letters and information 
submitted by the veteran in support of his claim.  As well as 
letters from two ex-girlfriends in support of his claim.

As previously noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304 (1999).  
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally a current 
indication of PTSD symptomatology, and the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor, or any stressor actually occurred. 

While the veteran has been diagnosed with PTSD in the past, 
he has no current verifiable diagnosis of PTSD.  In addition, 
there is no evidence that he engaged in combat, or that the 
reported stressors actually occurred.  Although the service 
records indicate the receipt of a combat citations, he does 
not appear to have, nor does he allege that he engaged in 
combat.  His claim of a stressor described as being assaulted 
by another marine in boot camp is not combat related, nor is 
it verified.  No evidence has otherwise been presented to 
support the occurrence of any inservice stressors.  The 
evidence does not establish PTSD in service, or, in the 
separation examination. 

An alleged link set forth by the examiner between the claimed 
stressor and service is not in and of itself sufficient to 
grant service connection for PTSD. In this case, medical 
evidence does not supports a clear case of PTSD, nor is there 
credible supporting evidence that the claimed inservice 
stressors occurred.  The evidence of record does not support 
a finding of any acquired psychiatric disorder in service, 
nor does the evidence show a nexus between any current 
psychiatric disorder and service or disease or injury 
incurred in service. As such, the veteran has not met the 
essential elements in establishing a claim of service 
connection for PTSD. 38 C.F.R. § 3.304(f). 

The Board has considered the veteran's statements, and those 
of his friends, that he suffers from symptoms of PTSD.  
Although their statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran lacks 
the medical expertise to offer an opinion as to the causation 
of any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.  

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim.  It 
is noted, specifically that the review and opinions by the 
aforementioned VA examiners, concluding that PTSD is not 
present are found most persuasive.  Those opinions are based 
on the most comprehensive review of the entire record and are 
most consistent with the overwhelming weight of the evidence.  
Thus, the Board concludes that the veteran's claim for 
service connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

